United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1113
                        ___________________________

                                    Eric Vimont

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Bryon Haugen; Cindy Bilyeu; Charles E. Powell; Aaron Greer; Michael Cody
               Swearengin; Raquel Morrow; Dr. Mark Woods

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: August 7, 2014
                             Filed: August 15, 2014
                                 [Unpublished]
                                 ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                            ____________

PER CURIAM.

       Eric Vimont appeals the district court’s1 adverse grant of summary judgment
in his action under 42 U.S.C. §§ 1983 and 1985. Upon de novo review, see Joseph


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
v. Allen, 712 F.3d 1222, 1225 (8th Cir. 2013) (viewing record and all reasonable
inferences from it in light most favorable to non-movant), and careful consideration
of Vimont’s arguments for reversal, including those raised in his reply brief, we
affirm. We agree with the district court that the record did not support a substantive
due process claim because, among other things, defendants’ actions did not rise to the
level of conscience-shocking. See Novotny v. Tripp County, S.D., 664 F.3d 1173,
1178 (8th Cir. 2011) (substantive due process claim required showing that county
officials used their power in such arbitrary and oppressive way as to shock conscience;
theory of substantive due process is properly reserved for truly extraordinary and
egregious cases). We disagree with Vimont that the two state statutes he identified
created a property interest for purposes of the procedural due process claim asserted
in this case. See Schmidt v. Des Moines Pub. Sch., 655 F.3d 811, 817 (8th Cir. 2011)
(to set forth procedural due process claim, plaintiff must first establish that his
protected property or liberty interest is at stake). We also find no basis in the record
for a 42 U.S. C. § 1985 conspiracy claim, because Vimont did not identify the class
to which he belonged for purposes of such a claim, much less offer evidence of
invidiously discriminatory animus against such a class, or against him due to his
membership in such a class. See Davis v. Jefferson Hosp. Ass’n, 685 F.3d 675, 684-
85 (8th Cir. 2012) (proof of civil rights conspiracy under § 1985(3) requires showing
class-based invidiously discriminatory animus).

       As to the state-law claim, Vimont could not defeat summary judgment with
unsupported assertions. See Barber v. C1 Truck Driving Training, LLC, 656 F.3d
782, 801 (8th Cir. 2011) (non-moving party must support allegations with enough
probative evidence to permit finding in his favor). While the district court did not
address Vimont’s motion for judicial notice, we fail to see how defendants’ answers
to specific interrogatories amounted to perjury and, more important, how such answers




                                          -2-
call for a different result. We affirm the judgment of the district court, and deny
Vimont’s motion for disclosure.2
                        ______________________________




      2
      The concerns Vimont identifies in his motion have been considered and are
unwarranted.

                                        -3-